DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 03/29/2022.

Claims 1, 3, 10, 13 and 15 have been amended. 
Claims 12 and 18-20 have been canceled. 
Claims 1-11 and 13-17 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dimitry Kapmar on 06/17/2022.

The application has been amended as follows: 

In claim 1, line 3, “a mobile device” has been change to - - the mobile device - -.
In claim 1, line 7, “device at at least one” has been change to - - device at least at one - -.
In claim 3, line 2, “the accessory includes” has been change to - - the accessory device includes - -.
In claim 8, line 2, “a quick-release buckle” has been change to - - a quick release buckle - -.
In claim 15, line 3, “a mobile device” has been change to - - the mobile device - -.
In claim 15, line 11, “device at at least one” has been change to - - device at least at one - -.
In claim 15, line 14, “the recessed region” has been change to - - a recessed region - -.
In claim 17, line 2, “a recessed region” has been change to - - the recessed region - -.

REASONS FOR ALLOWANCE

Claims 1-11 and 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring a locking region disposed on an edge of the bottom plate; and 
Regarding claim 15, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring the accessory device including a cradle having an engaging arm configured to extend towards the recessed region and engage the first engaging surface of the towel bar.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 03/29/2022, the claim objections and the claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/           Primary Examiner, Art Unit 3677